PD-0165-15
                              PD-0165-15                             COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                   Transmitted 2/11/2015 2:32:56 PM
February 12, 2015                                                    Accepted 2/12/2015 9:25:12 AM
                                                                                       ABEL ACOSTA
                               NO. 06-14-00044-CR                                              CLERK



   ERIC L. HILL                                  COURT OF CRIMINAL

   VS.                                           OF APPEALS

   THE STATE OF TEXAS                            STATE OF TEXAS



     APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME TO

                                       FILE

                PETITION FOR DISCRETIONARY REVIEW

         COMES NOW Eric L. Hill, Appellant, and moves this Court pursuant

   to Tex. R. App. Proc. 10.5 and 68.2(c) for and extension of fifteen (15) day’s

   or until February 23, 2015, in which to file the Appellant’s Petition for

   Discretionary Review herein. In support, Appellant would show the

   following;

         1. Appellant was convicted of Continuance Violence against Family.

         2. On February 26, 2014, Appellant was found guilty by a jury and

            the jury assessed a sentence of twenty-seven (27) years

            confinement in prison.

         3. The Sixth Court of Appeals issued its opinion on January 9, 2014,

            in which it affirmed the Appellant’s conviction. Said case is styled
   Eric L. Hill v. The State of Texas, Appellate Case Number 06-14-

   00044-CR, Trial Court Case Number 43,089-B.

4. This is the first request for extension of time.

5. Appellant requests an extension until February 23, 2015.

6. Good cause exists for the granting of the motion:

   Appellant’s attorney was preparing for jury trials in the 115th

   District Court of Upshur County for the two week jury session

   beginning January 12, 2015: State v. Carlos Bunch, Jr. Cause

   Number 12503; State v. Alton Ray Easley, Jr., Cause Numbers

   16346, 16499, and 16647; State v. David Bruce Williams, Cause

   Number 16580; State v. Ronald Ray Hohensee, Cause Number

   16696; State v. Mary Ellen Clark, Cause Number 16723; State v.

   Christopher Alan Ray, Cause Number 16784; State v. Cortney Lee

   Fields, Cause Number 16828; State v. Megan Malota, Cause

   Number 16861; State v. Kelly Wayne Haney, Cause Number

   16881; and State v. Lester Shane Browning, Cause Number

   16875.Further, Appellant’s attorney was preparing for a jury trial

   in the 124th District Court of Gregg County for the week of January

   26, 2015: State v. Jeremy Scott, Cause Number 43,891-B. Further,

   Appellant’s attorney has recently submitted briefs to the Sixth
         Court of Appeals in the following cases: State v. Casey Dale

         Hammack, Case Number 06-14-00175-CR and State v. Cory

         Martin Colvin, Case Number 06-14-00163-CR.

      7. This motion is not sought for purposes of delay, but so that justice

         may be done. Therefore, Appellant requests until February 23,

         2015, in which to complete his Petition for Discretionary Review.

                                      Respectfully submitted,

                                      /s/Tim Cone
                                      ______________________
                                      Tim Cone, Attorney at Law
                                      State Bar No. 04660350
                                      P.O. Box 413
                                      Gilmer, Texas 75644
                                      Tel: (903) 725-6270
                                      Fax: (903) 725-5494
                                      e-mail:timcone6@aol.com

                     CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing document has been delivered
to all counsel of record, on this the 11th day of February, 2015.

                                       /s/Tim Cone
                                      _______________________
                                      Tim Cone, Attorney at Law